DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-23 are pending.
This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the surface of the polyester base layer" in two instances.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the flexible base layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063).
Regarding claim 1, Shah teaches a flexible analyte sensor (see entire document, especially Figure 1) comprising: a flexible base layer (see entire document, especially Figure 1 102, [0060]); a first electrode comprising a layer of sputtered platinum formed directly on the flexible base layer (see entire document, especially Figure 1 104, [0077] platinum electrodes, product by process MPEP 2113); an insulating dielectric layer over the flexible base layer, wherein the insulating dielectric layer leaves a portion of the first electrode exposed (see entire document, especially Figure 1 106, [0075] such as epoxy acrylate copolymers); a protection layer over the layer of sputtered platinum (see entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion); and an electrochemical sensing stack over the exposed portion of the first electrode, wherein the electrochemical sensing stack comprises: a glucose oxidase layer over the protection layer (see entire document, especially Figure 1 element 110, [0040], [0069]); and a glucose limiting membrane over the glucose oxidase layer (see entire document, especially Figure 1 112, [0069]).

Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
Regarding claim 5, the limitations are met by Shah in view of Gumbrecht, where Shah teaches wherein the electrochemical sensing stack further comprises: a protein layer on the glucose oxidase layer; and an adhesion promoting layer on the protein layer, wherein the glucose limiting membrane is disposed on the adhesion promoting layer (see entire document, especially Figure 1 116, 114 [0040], [0069]).

Claims 1-2, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063).
Regarding claim 1, Holker teaches a flexible analyte sensor (see entire document, especially Figure 1) comprising: a flexible base layer (see entire document, especially Figure 1, 102 [0031]); a first electrode comprising a layer of sputtered platinum formed directly on the flexible base layer (see entire document, especially Figure 1, 104, [0026], [0049], [0050]); an insulating dielectric layer over the flexible base layer, wherein the insulating dielectric layer 
However, the limitations of a protection layer over and encapsulating the layer of sputtered platinum, and the glucose oxidase layer over the protection layer are not directly taught.
Shah teaches a similar analyte sensor (see entire document, especially abstract, and Figure 1), and includes teaching the usage of a protection layer over the layer of sputtered platinum (see entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion), such modification to include a protection layer to Holker results is a structure that teaches the claimed feature the electrochemical sensing stack comprises: a glucose oxidase layer over the protection layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a protection layer between an electroactive surface and an analyte responsive layer in order to prolong sensor life by rejecting interferants. While Shah teaches the protection layer, Shah is silent to the claimed feature of encapsulation. Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been 
Regarding claim 2, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches wherein the glucose limiting membrane is directly on the glucose oxidase layer (see entire document, especially Figure 1 112 on 110, shown as via 114, but per [0030] 114 is merely optional and can be removed: “In alternative embodiments, protein or like molecules in the sensor chemistry layer 110 can be sufficiently crosslinked or otherwise prepared to allow the membrane layer 112 to be disposed in direct contact with the sensor chemistry layer 110 in the absence of an adhesion promoter layer 114”).
Regarding claim 6, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches a second electrode comprising a layer of sputtered platinum on the flexible base layer (see entire document, especially [0010]-[0011], [0027] [0049]).
Regarding claim 11, the limitations are met by Holker in view of Shah and Gumbrecht, where the combination teaches wherein the protection layer is directly on the layer of sputtered platinum (see Shah entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion. “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”), wherein the glucose oxidase layer is on the protection layer (see Holker Figure 1, such modification to include a protection layer to Holker results is a structure that teaches the claimed feature), and wherein the glucose limiting membrane is directly on the glucose oxidase layer (see Holker entire document, 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Polcha (US 2005/0197554).
Regarding claim 3, the limitations are met by Shah in view of Gumbrecht, where Shah teaches the glucose oxidase layer has a thickness of from about 3 to about 6 micrometers (see entire documents, especially [0008], [0045], [0049]), and Shah states that the analyte modulating layer can be at a thickness of desired proportions (see [0052]), but does not directly teach the glucose limiting membrane has a thickness of from about 10 to about 30 micrometers.
Polcha teaches a similar system that limits the flux of glucose through a membrane which is preferably about 20 microns in thickness (see entire document, especially abstract and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using membrane of about 20 microns in order to limit glucose amounts to an active sensing layer.

Polcha teaches a similar system that limits the flux of glucose through a membrane which is preferably about 20 microns in thickness (see entire document, especially abstract and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using membrane of about 20 microns in order to limit glucose amounts to an active sensing layer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Occhipinti (GB 2539224 A).
Regarding claim 7, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches a second electrode formed from a layer of sputtered platinum directly on the flexible base layer (see entire document, especially [0010]-[0011], [0027] [0049] counter), but does not directly teach a layer of silver/silver chloride ink on the second electrode.
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Say et al. (Say, US 2010/0106001).
Regarding claim 8, the limitations are met by Holker in view of Shah and Gumbrecht, where  Holker teaches the flexible analyte sensor further comprises a second electrode formed from a layer of silver/silver chloride ink (see entire document, especially [0049] reference electrode, ink interpreted as process, product by process MPEP 2113, see also paragraph [0016]), however, the limitation of the flexible base layer has a first side and a second side opposite the first side; the first electrode is on the first side of the base layer; and the flexible analyte sensor further comprises the second electrode formed on the second side of the flexible base layer is not directly taught.
Say teaches a similar system and teaches the usage of a base layer with first and second sides, wherein the first and second sensor are located on each of the first and second side (see entire document, especially Figure 6, [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known method sot yield predictable results of using a base having a reference electrode on an opposing surface to a working electrode in order to electrochemically sensing an analyte of interest.
Regarding claim 9, the limitations are met by Holker in view of Shah and Gumbrecht, except the limitation of the flexible base layer is polyester is not directly taught.
Say teaches a similar system and teaches the usage of a base layer with material of polyester (see entire document, especially [0076]). It would have been obvious to one of ordinary .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) as applied to claim 1 above, and further in view of Oviatt, JR. et al. (Oviatt, US 2010/0236923).
Regarding claim 23, the limitations are met by Holker in view of Shah and Gumbrecht, where Holker teaches wherein the flexible base layer defines a first surface, wherein the first electrode is disposed on the first surface of the flexible base layer (see entire document, especially Figure 1), Shah teaches applying protection layer between reactant layer and electrode (see Shah entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion. “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”), and Gumbrecht teaches wherein the protection layer covers the entire surface of the flexible base layer (see entire document, especially Figure 3, 42 encapsulates all electrodes and covers all of the surface containing the electrodes on substrate element 36, Such modification to Holker as modified would teach also applying the protection layer across the entire substrate, wherein the critical aspect is ensuring the electrode is protected from interferants). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating 
However, the limitation of wherein a thickness of the protection layer is within a range from about 5 nanometers to about 200 nm is not directly taught. It is noted that the range claimed in microns is 0.005 to 0.2 microns.
Oviatt teaches a similar analyte sensing system, and includes the teaching of an interference layer applied directly to an electroactive surface of an electrode, and teaches that such thickness of interference layer can be applied in a thickness from the claimed range (see entire document, especially [0079]-[0080] in microns). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using known thinner thickness of interference layer applied directly to an electroactive surface because they generally have a lower effect on the rate of diffusion of hydrogen peroxide from the enzyme membrane to the electrodes (see Oviatt [0080]).

Claims 12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) in view of Say et al. (Say, US 2010/0106001).
Regarding claim 12, Holker teaches an analyte sensor comprising: a substrate  (see entire document, especially Figure 1, 104, [0049], [0050]); a layer of platinum having a bottom surface directly on the substrate and having a top surface (see entire document, especially Figure 1, 104, [0026], [0049], [0050]); and an electrochemical sensing stack  on the layer of platinum (see entire document, especially Figure 1, 110, [0030]). 

Shah teaches a similar analyte sensor (see entire document, especially abstract, and Figure 1), and includes teaching the usage of a protection layer over the layer of platinum (see entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion), such modification to include a protection layer to Holker results is a structure that teaches the claimed feature the electrochemical sensing stack directly on the protection layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a protection layer between an electroactive surface and an analyte responsive layer in order to prolong sensor life by rejecting interferants. While Shah teaches the protection layer, Shah is silent to the claimed feature of encapsulation. Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).
Say teaches a similar system and teaches the usage of a base layer with material of polyester (see entire document, especially [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester base as 
Regarding claim 15, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches the electrochemical sensing stack comprises: a glucose oxidase layer directly on the protection layer (see Holker entire document, especially Figure 1 110 on 104; see Shah entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion. “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”); and a glucose limiting membrane on the glucose oxidase layer (see entire document, especially Figure 1 112 on 110, shown as via 114, but per [0030] 114 is merely optional and can be removed: “In alternative embodiments, protein or like molecules in the sensor chemistry layer 110 can be sufficiently crosslinked or otherwise prepared to allow the membrane layer 112 to be disposed in direct contact with the sensor chemistry layer 110 in the absence of an adhesion promoter layer 114”). 
Regarding claim 19, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the polyester substrate has a first side and a second side opposite the first side (see Say entire document, especially Figure 6, [0117]), and wherein the analyte sensor further comprises: a first electrode formed from the layer of platinum (see Holker entire document, especially Figure 1, 104, [0026], [0049], [0050]) on the first side of the polyester substrate (see Say entire document, especially Figure 6, [0117]); a second electrode formed from a layer of silver/silver chloride ink (see entire document, especially [0049] ink interpreted as process, product by process MPEP 2113, see also paragraph [0016]) on the second side of the polyester substrate (see Say entire document, especially Figure 6, [0117]). It would .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) in view of Say et al. (Say, US 2010/0106001) as applied to claim 12 above, and further in view of Woodard et al. (Woodard, US 6,333,084).
Regarding claim 13, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the bottom surface of the layer of platinum is directly on an upper surface of the polyester substrate (see Say [0076] polyester, See Holker Figure 1), except the limitation of wherein the upper surface of the polyester substrate has a surface roughness of from 5 nm to about 80 nm is not directly taught. 
However, the roughness appears to be a natural inherent property of polyester. In addition, such claimed roughness is known in the art as Woodard teaches a similar material which includes sputtered deposited metal layers (see abstract), and includes teaching of using polyester with the claimed surface roughness (see entire document, especially col. 2 lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using polyester with the claimed surface roughness as an obvious choice of polyester material for a base that can include sputtered metals on the base. In general, the selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) in view of Say et al. (Say, US 2010/0106001) as applied to claim 12 above, and further in view of Woodard et al. (Woodard, US 6,333,084), Gunasingham (US 5,312,590) and Occhipinti (GB 2539224 A)
Regarding claim 14, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the bottom surface of the layer of platinum is directly on an upper surface of the polyester substrate (see Say [0076] polyester, See Holker Figure 1), and wherein the layer of platinum is a first region of platinum, and wherein the analyte sensor further comprises: a first electrode formed from the first region of platinum on the 
However, the roughness appears to be a natural inherent property of polyester. In addition, such claimed roughness is known in the art as Woodard teaches a similar material which includes sputtered deposited metal layers (see abstract), and includes teaching of using polyester with the claimed surface roughness (see entire document, especially col. 2 lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using polyester with the claimed surface roughness as an obvious choice of material for a base that can include sputtered metals on the base. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Gunasingham teaches a similar sensor system which also includes working, reference, and counter (see entire document, especially Figure 1), and teaches that a working electrode can be made of platinum, and that while a reference electrode may be constructed with silver/silver chloride, such reference electrode can alternatively be constructed of platinum (see entire document, especially col. 4 lines 20-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known reference electrode material for another to obtain predictable results of reference electrode measurements. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a reference electrode (see entire document, especially p. 9 “In one preferred embodiment the reference electrode (RE) is formed by a conductive layer coated by silver and silver cloride (Ag/AgCl),” see also p.21, claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of applying a silver/silver chloride coating to a reference electrode conductive material for reference sensing since such material has a known and stable potential for electrochemical sensing. Additionally, Occhipinti also supports that it is prima facie obviousness to substitute a silver conductive material for platinum to form a reference electrode (see Occhipinti claim 6). In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) in view of Say et al. (Say, US 2010/0106001) as applied to claim 12 above, and further in view of Gunasingham (US 5,312,590) and Occhipinti (GB 2539224 A).
Regarding claim 17, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the layer of platinum is a first region of platinum (see Holker especially Figure 1, 104, [0026], [0049], [0050]), and wherein the analyte sensor further comprises: a first electrode formed from the first region of platinum on the polyester substrate (see Say [0076] polyester; see Holker especially Figure 1, 104, [0049], [0050]), wherein the electrochemical sensing stack is located over the first electrode (see Holker Figure 1, 110, [0030]); a second electrode formed from a second region of platinum on the polyester substrate (see entire document, especially [0010]-[0011], [0027] [0049] counter), except the limitations of a layer of silver/silver chloride ink on the second electrode is not directly taught.
Gunasingham teaches a similar sensor system which also includes working, reference, and counter (see entire document, especially Figure 1), and teaches that a working electrode can be made of platinum, and that while a reference electrode may be constructed with silver/silver prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a reference electrode (see entire document, especially p. 9 “In one preferred embodiment the reference electrode (RE) is formed by a conductive layer coated by silver and silver cloride (Ag/AgCl),” see also p.21, claim 4). It would have been obvious to one of ordinary skill in the art prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 18, the limitations are met by Holker in view of Shah and Gumbrecht and Say, where the combination teaches wherein the layer of platinum is a first region of platinum (see Holker especially Figure 1, 104, [0026], [0049], [0050]), and wherein the analyte sensor further comprises: a first electrode formed from the first region of platinum on the 
Gunasingham teaches a similar sensor system which also includes working, reference, and counter (see entire document, especially Figure 1), and teaches that a working electrode can be made of platinum, and that while a reference electrode may be constructed with silver/silver chloride, such reference electrode can alternatively be constructed of platinum (see entire document, especially col. 4 lines 20-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known reference electrode material for another to obtain predictable results of reference electrode measurements. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a reference electrode (see entire document, especially p. 9 “In one preferred embodiment the reference electrode (RE) is formed by a conductive layer coated by silver and silver cloride (Ag/AgCl),” see also p.21, claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of applying a silver/silver chloride coating to a reference electrode conductive material for reference sensing since such material has a known and stable potential for electrochemical sensing. Additionally, Occhipinti also supports that it is prima facie obviousness to substitute a silver conductive material for platinum to form a reference electrode (see Occhipinti claim 6). In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claims 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) in view of Say et al. (Say, US 2010/0106001).
Regarding claim 12, Shah teaches an analyte sensor comprising: a substrate (see entire document, especially Figure 1 102, [0060]); a layer of platinum having a bottom surface directly on the substrate and having a top surface (see entire document, especially Figure 1 104, [0077] platinum electrodes) a protection layer over the layer of platinum (see entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion; “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”); and an electrochemical sensing stack directly on the protection layer (see entire document, especially Figure 1 element 110, [0040], [0069]). However, the limitations of the substrate is polyester, and the protection layer encapsulating the layer of platinum are not directly taught.

Say teaches a similar system and teaches the usage of a base layer with material of polyester (see entire document, especially [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester base as an obvious substitution of one known material for another to obtain predictable results of supporting sensing components in order to electrochemically sensing an analyte of interest.
Regarding claim 15, the limitations are met by Shah in view of Gumbrecht and Say, where the Shah teaches wherein the electrochemical sensing stack comprises: a glucose oxidase layer on the protection layer (see entire document, especially Figure 1 110, [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion; “the sensor apparatus also comprises an interference rejection layer disposed over the electrode”…“an interference rejection layer (e.g. one disposed directly on top of the electrode surface”); and a glucose limiting membrane on the glucose oxidase layer (see entire document, especially figure 1 112 on 110 via 114 and 116).
Regarding claim 16, the limitations are met by Shah in view of Gumbrecht and Say, where Shah teaches wherein the electrochemical sensing stack comprises: a glucose oxidase layer on the protection layer (see entire document, especially Figure 1 110, [0040], [0049], .

Claim 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holker et al. (Holker, US 2004/0074785) in view of Shah et al. (Shah, US 2015/0122647) in view of Gumbrecht et al. (Gumbrecht, US 5,225,063) in view of Say et al. (Say, US 2010/0106001) in view of Gunasingham (US 5,312,590) and in view of Occhipinti (GB 2539224 A).
Regarding claim 20, Holker teaches a flexible analyte sensor comprising: a base layer  (see entire document, especially Figure 1, 104, [0026], [0049], [0050]); a working electrode formed from a first region of a layer of sputtered platinum directly on the surface base layer (see entire document, especially Figure 1, 104, [0049], [0050]); a reference electrode formed from a second region of the layer of sputtered material on the surface of the base layer, wherein the first region and the second region are noncontiguous (see entire document, especially [0049]-[0050], teaches reference electrode made from silver followed by silver chloride; [0027] inherent that the electrodes, which are electrically isolated, are non-contiguous to allow for the proper measurements); an insulating dielectric layer over the base layer and the layer of sputtered platinum, wherein the insulating dielectric layer leaves a portion of the working electrode exposed and a portion of the reference electrode exposed (see entire document, especially Figure 
However, the limitations of the base layer being polyester; a protection layer over and encapsulating the first region and the second region of the layer of sputtered platinum; the reference electrode being platinum; and silver/silver chloride ink over the exposed portion of the reference electrode are not directly taught.
Shah teaches a similar analyte sensor (see entire document, especially abstract, and Figure 1), and includes teaching the usage of a protection layer over the layer of sputtered platinum (see entire document, especially [0040], [0049], [0084] interference rejection layer is interpreted to read on a protection layer, such as Nafion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a protection layer between an electroactive surface and an analyte responsive layer in order to prolong sensor life by rejecting interferants. While Shah teaches the protection layer, Shah is silent to the claimed feature of encapsulation of the two regions with electrodes. Gumbrecht teaches a similar electrochemical sensing system (see abstract), and teaches the application of a protection layer, such as Nafion, to encapsulate electrodes in order to protect against contaminates and deposits (see entire document, especially Figure 3, col. 4 lines 28-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of fully covering and encapsulating electrodes with protection layer in order to protect against contaminates and deposits (see Gumbrecht col. 4 lines 28-42).

Gunasingham teaches a similar sensor system which also includes working, reference, and counter (see entire document, especially Figure 1), and teaches that a working electrode can be made of platinum, and that while a reference electrode may be constructed with silver/silver chloride, such reference electrode can alternatively be constructed of platinum (see entire document, especially col. 4 lines 20-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known reference electrode material for another to obtain predictable results of reference electrode measurements. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Occhipinti teaches a similar system which can measure electrochemically, and teaches the usage of known conductive materials include platinum (see entire document, especially p. 15-16, 19, claim 6) and applying a layer of silver/silver chloride onto a conductive material of a reference electrode (see entire document, especially p. 9 “In one preferred embodiment the reference electrode (RE) is formed by a conductive layer coated by silver and silver cloride (Ag/AgCl),” see also p.21, claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of applying a silver/silver chloride coating to a reference electrode conductive material for reference sensing since such material has a known and stable potential for electrochemical sensing. Additionally, Occhipinti also supports that it is prima facie obviousness to substitute a silver conductive material for platinum to form a reference electrode (see Occhipinti claim 6). In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 21, the limitations are met by Holker in view of Shah and Gumbrecht and Say and Gunasingham and Occhipinti, where Holker teaches a counter electrode formed from a third region of the layer of sputtered platinum on the flexible base layer, wherein the third region is noncontiguous with the first region and the second region (see entire document, especially [0049]-[0050]; [0027] inherent that the electrodes, which are electrically isolated, are non-contiguous to allow for the proper measurements), where the combination teaches, wherein the counter electrode and the working electrode form a working/counter electrode pair (see Say Figure 4B, See Holker [0027] An operating sensor 100 typically includes a plurality of electrodes such as a working electrode and a counter electrode electrically isolated from each other, however typically situated in close proximity to one another. [0040]-[0041] at least one working and at least one counter, i.e. form a pair), and wherein the counter electrode is separated from the working electrode by an intrapair distance (see Say Figure 4B; See Holker [0027] An operating sensor 100 typically includes a plurality of electrodes such as a working electrode and a counter electrode electrically isolated from each other, however typically situated in close proximity to one another. i.e. the close proximity amounts to a distance). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of positioning working and counter electrodes in a paired relationship in order to measure in close proximity which will aid in more precise analyte measurements.

Shah however teaches this limitation as the working, counter, and reference electrodes are included in units and that there can be included a plurality of the units which reasonably teaches the claimed limitations wherein the flexible analyte sensor includes a plurality of working/counter electrode pairs, wherein each pair has an independently selected intrapair distance (see entire document, especially [0066] In some embodiments of the invention, the apparatus comprises a plurality of working electrodes, counter electrodes and reference electrodes clustered together in units consisting essentially of one working electrode, one counter electrode and one reference electrode; and the clustered units are longitudinally distributed on the base layer in a repeating pattern of units. [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a plurality of sensor units to measure multiple measurements.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 12/16/2020.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered but are not persuasive as the amendments stated to have been made were in fact not made, The rejections are maintained as updated above.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejections that the amendments necessitated. In regards to applicant’s argument for polyester surface roughness, the examiner respectfully disagrees. It appears applicant is taking the stance that Woodard is not analogous prior art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Woodard is certainly analogous art as the surface roughness of polyester is reasonably pertinent to the particular problem with which applicant was concerned: “Accordingly, it is desirable to have an improved analyte sensor and related fabrication method that address the shortcomings of traditional sensor systems. Furthermore, other desirable features and characteristics will become apparent from the subsequent detailed description and the appended claims, taken in conjunction with the accompanying drawings and the foregoing technical field and background.”…”Specifically, the polyester surface may be roughened to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (Li, US 2012/0186997) teaches a similar sensor arrangement with different layers and arrangements similar to those being claimed. Yoshioka et al. (Yoshioka, US 5,651,869) teaches a similar sensor arrangement with similar materials to those being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791